DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
1.		Claim 10 is objected to because of the following informalities: the claim should be end with period.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
2.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.		Claims 1, 6-8, 11-12, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PARK et al. (US 2012/0009969).
Regarding claim 1, PARK teaches that a method of transmitting data by a terminal device via a wireless communications system (pages 2, paragraphs 28 – 31 and Fig. 1, 2, where teaches exchanging data signal between advanced mobile station and 
Regarding claim 6, PARK teaches that the modelling the channel state includes generating an estimate of a signal to interference and noise ratio for the received radio signals at the receiver from the estimated power with which the transmitted radio signals are received by the receiver with respect to an estimate of noise power and an estimate of interference power (pages 2, paragraphs 30 – 31, Fig. 1, 2, and pages 3, paragraphs 42 – pages 4, paragraphs 48).
Regarding claim 7, PARK teaches that the estimate of the noise power and the estimate of the interference power is received by the communications terminal with the indication of the initial value of the set of the one or more communications parameters (pages 2, paragraphs 30 – 31, Fig. 1, 2, and pages 3, paragraphs 42 – pages 4, paragraphs 48). 
Regarding claim 8, PARK teaches that a transmission power with which the radio signals are transmitted and the link adaptation includes adjusting the transmission power with respect to the estimated signal to interference and noise ratio for the received radio 
Regarding claim 11, PARK teaches that receiver forms part of a non- terrestrial network access node, the terminal device and the non-terrestrial network access node forming part of the wireless communications system
Regarding claim 12, PARK teaches all the limitation as discussed in claim 1. Furthermore, PARK further teaches that the terminal device comprising transmitter circuitry configured to transmit radio signals representing the data via a wireless access interface to a receiver (Fig. 7, 8 and page 1, paragraphs 8 – 14), receiver circuitry configured to receive radio signals transmitted from the wireless communications system (Fig. 7, 8 and page 1, paragraphs 8 – 14), and controller circuitry configured to control the transmitter and the receiver to transmit and receive the radio signals (Fig. 7, 8 and page 1, paragraphs 8 – 14).
Regarding claim 16, PARK teaches all the limitation as discussed in claims 11 and 12. Furthermore, PARK further teaches that transmit an indication of an initial value of a set of one or more communications parameters for the terminal device to transmit radio signals carrying uplink data to be received (pages 2, paragraphs 30 – pages 3, paragraphs 43 and Fig. 1, 2, where teaches if advanced mobile station (AMS) fails to receive a response signal for the transmitted initial ranging code from advanced base station (ABS) within predetermined time, the AMS retransmitting the initial ranging code to ABS, and if the initial ranging code has been transmitted N times in total, that is, the power unit P initial step has been used N times in total, the advanced mobile station determines an initial value of offset, and Delta_initialBS denotes a power correction .





Allowable Subject Matter
4.		Claims 2-5, 9-10, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to disclose the limitation “the terminal device includes a location detector for generating an estimate of a location of the terminal device and the determining, by the terminal device, the distance between the terminal device and the receiver of the radio signals includes receiving an indication of a location of the receiver of the transmitted radio signals when a communication session for transmitting the data starts, information indicating a path of travel of the receiver and a speed of the receiver, and when selecting the revised value of the one or more communications parameters according to the link adaptation procedure, wherein the modelling the state of the communications channel includes estimating a path loss between the terminal device and the receiver, and estimating a power with which the transmitted radio signals are received by the receiver based on a power with which the radio signals are transmitted and the estimated path loss, and the link adaptation procedure includes selecting the revised value of the set of the one or more communications parameters with respect to the initial value using the estimated received signal power” as specified the claims.



Conclusion

		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ma et al. (US 10,356,652) discloses Adapting Communication Parameters to link Conditions, Traffic Types, and/or Priorities.
Winkler (US 2018/0315323) discloses Method and Systems for Increasing Capacity and Safety of Aeronautical Safety-of-Line Services and Data Links.

Information regarding...Patent Application Information Retrieval (PAIR) system... at 866-217-9197 (toll-free)."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
J.L
December 31, 2021

John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649